Citation Nr: 0907998	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-37 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a September 1971 RO decision that denied service 
connection for organic heart disease should be revised or 
reversed on the grounds of clear and unmistakable error. 


REPRESENTATION

Appellant represented by:	Jesse L. Kearney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the Board by videoconference 
from the RO in September 2008.  A transcript of the hearing 
is associated with the claims file. 

(The issue of whether there is clear and unmistakable error 
(CUE) in a May 20, 1976 Board decision is the subject of a 
separate decision under a different docket number.)


FINDING OF FACT

A September 2, 1971 rating decision of the RO that denied 
service connection for organic heart disease was subsumed by 
a May 20, 1976 Board decision.  


CONCLUSION OF LAW

A claim for reversal or revision of a September 2, 1971, 
rating decision on the basis of clear and unmistakable error 
is precluded.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA) for possible 
application.  In this case, VCAA notice is not required 
because the issue presented involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the veteran ineligible for 
the claimed benefit).

In November 2001, the RO reopened a previously disallowed 
claim for service connection for organic heart disease and 
granted service connection for organic heart disease, 
diagnosed as an atrial septal defect, effective June 29, 
2000, the date of the petition to reopen the claim.  The 
Veteran contends that the September 1971 RO decision should 
be reversed or revised on the basis of clear and unmistakable 
error (CUE) because service connection for an atrial septal 
defect was granted on the same factual basis as it was denied 
in September 1971.  

In September 1971, the RO denied service connection for 
organic heart disease noting that the Veteran reported a 
history of rheumatic fever as a child at the time of 
enlistment, the service records showed a normal 
cardiovascular system and that a disability to a degree of 10 
percent was not shown within one year following discharge 
from service.  The decision noted that evidence did show 
treatment in 1971 for organic heart disease.  The Veteran did 
not express disagreement within one year, and the decision 
became final.  38 U.S.C. § 4005 (1970); 38 C.F.R. § 3.104 
(1971).  

In January 1974, the Veteran petitioned to reopen the final 
disallowed claim and submitted additional evidence.  In 
February 1974, the RO reopened the claim but denied service 
connection on the merits, noting that the heart defect was 
congenital and that there was no evidence of aggravation in 
service.  

The Veteran testified at hearing before the RO in March 1975 
and submitted additional evidence.  In March 1975, the RO 
found that the new evidence was not material to the reason 
for the previous denial because there was no medical evidence 
of heart related symptoms or diagnoses disease in service and 
no medical evidence that the congenital defect was aggravated 
by service.  The Veteran expressed timely disagreement and 
perfected an appeal.  

In May 1976, the Board noted a review of the service 
treatment records and all evidence in the claims file 
including the correspondence, statements, and testimony 
discussed above.  The Board discussed the legal criteria 
extant at the time for service connection, the presumption of 
a sound condition upon acceptance into service, the criteria 
to rebut that presumption, the presumption of aggravation, 
the criteria to rebut that presumption, and the statute and 
regulations regarding congenital defects.  The Board also 
discussed the criteria for finality of an RO decision and 
that a revision of a final decision could not be made on the 
same factual basis in the absence of clear and unmistakable 
error.  The Board concluded that the September 1971 RO 
decision was final, that there was no clear and unmistakable 
error in the decision, and that the additional evidence 
received since the final decision did not present a new 
factual basis.  The Board further concluded that the 
Veteran's heart disease was congenital in origin and not 
aggravated by service.  Therefore, the Board affirmed the 
September 1971 RO decision.  

When a determination of the agency of original jurisdiction 
is affirmed by the Board, such determination is subsumed by 
the final appellate decision and may not thereafter be 
reopened and allowed except upon receipt of new and material 
evidence.  A claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 5108, 7104 (West 2002); 38 C.F.R. 
§ 20.1104 (2008).  An unappealed rating decision, reviewed on 
the merits by the Board, is subsumed in the Board decision 
and is not subject to a claim of CUE as a matter of law.  
Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing 
Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); 
Duran v. Brown, 7 Vet. App. 216, 224 (1994).  The Federal 
Circuit clarified that a later Board decision's delayed 
subsuming of an RO decision occurs only when the Board 
decided the same issue that the RO decided and when the RO 
decision and the Board review were based on the same factual 
basis.  Brown v. West, 203 F.3d 1378, 1381-82 (Fed. Cir. 
2000).  The Federal Circuit held that it would be 
inconsistent with the statutes governing the finality of 
Board decisions to permit a CUE challenge before the RO to an 
earlier RO decision after the Board had reviewed all the 
evidence in that RO decision and denied service connection, 
thus in essence affirming the RO decision.  

In its May 1976 decision, the Board performed a de-novo 
review of the initial claim, the September 1971 RO decision 
and the evidence submitted after that decision.  The Board 
affirmed the RO decision on the same claim and factual basis.  
Therefore, the Board concludes that its May 1976 decision 
subsumed the RO's September 1971 decision and that the RO 
decision is not subject to a claim of clear and unmistakable 
error as a matter of law.   

The Board will determine whether there is clear and 
unmistakable error in the Board decision of May 20, 1976 in a 
separate decision. 


ORDER

The claim for reversal or revision of a September 2, 1971, 
rating decision on the basis of clear and unmistakable 
evidence is dismissed.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


